PRESIDING JUSTICE LUND, dissenting: I strongly dissent! The villain in this case is the greedy landlord who seeks to avoid the expense of compliance with the Life Safety Code. The trial court saw the defendant’s ruse. The majority have, like ostriches, stuck their heads in the sand. With apology to Gertrude Stein, I suggest a rooming house is a rooming house is a rooming house. As stated at oral argument, the subject house was rented to 12 University of Illinois students for their housing. Each tenant had a key to enter the house, and each had a separate key for his individual room. In an obvious attempt to avoid the Life Safety Code, each of the 12 students was required to sign a lease for the entire premises! While it is argued that each would have an undivided interest in access to the whole house, such is pure poppycock. Supposedly, they received their room keys from prior tenants. However, in any case, the room keys certainly establish that they have privacy of their own rooms. Oddly enough, it was agreed at oral argument that the landlord maintained a key to the house and had access at will to the house. Is this consistent with the renters having possession of the house? The majority opinion could result in two identical houses, each occupied by 12 students, each student with his or her own room, each with equal kitchen and bath facilities, being treated differently for purposes of fire safety code provisions, because one house is rented by the room and the other requires the execution of the house lease. It is of further interest that each of the lessees pays a pro rata share of the house rent directly to the landlord each month. Calling a skunk a pussycat does not make it a lap cat! The Life Safety Code is for protection of the health and safety of rooming-house occupants. If a violation of that code is allowed and results in injury or death to occupants of the subject property, a dark cloud will long hang over this court.